DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Preliminary amendments to claims filed 5/13/20 are acknowledged. Claims 1-20 have been canceled. New claims 21-40 have been added. Claims 21-40 are pending and claim 21 is the independent claim.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claim 21, 39 and 40 rejected under 35 U.S.C. 102 as being anticipated by Serban et al. (US 2013/0171027; hereafter Serban).


a component housing with at least one cavity [Fig 2]; 
a radiation-emitting semiconductor chip arranged in the cavity and configured to transmit electromagnetic radiation in a first wavelength range [excitation source 208 in Fig 2]; 
a radiation-detecting semiconductor chip arranged in the cavity and configured to detect electromagnetic radiation in a second wavelength range [fluorescence detector 210 in Fig 2]; and 
an active sensor element having a fluorescent dye configured to emit electromagnetic radiation in the second wavelength range upon being excited by electromagnetic radiation in the first wavelength range, wherein an intensity of the emitted electromagnetic radiation in the second wavelength range changes reversibly in presence of a gas to be detected [par 0070, pyrene compound formula, par 0073 fluorescence quenching oxygen sensor].

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. Claims 22, 24-27, 28-31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Serban in view of Mueller (US 20110171067).

Regarding claims 22 and 38, Serban discloses the photonic gas sensor of claim 21, but fails to disclose, and Mueller teaches wherein the active sensor element comprises a polymer matrix in which the fluorescent dye is embedded and which is permeable to the gas to be detected [par 0034, 0035]. Mueller further teaches the fluorescent dye comprises a fluorescein [par 0035].
One of ordinary skill would use Mueller’s teachings in Serban’s invention so as to detect the gas by visualization because fluorescent dyes are highly sensitive to one or more gaseous analytes in the gas flow and stable over long periods of time. Could the Serban device not detect the gas?  What really is the motivation?
Regarding claims 24, 26 and 27, Serban discloses the photonic gas sensor of claim 2, and that the radiation-emitting semiconductor chip and the radiation-detecting semiconductor chip are located in a common cavity of the component housing [Fig 2].

Serban fails to disclose an active polymer matrix with the fluorescent dye is formed as an active sensitive casting that fills the cavity and the sensitive layer is located parallel to a radiation emission surface of the radiation-emitting semiconductor chip. 
Mueller teaches the fluorescent dye is formed as an active sensitive casting that fills the cavity [par 0034,0035] and the sensitive layer is located parallel to a radiation emission surface of the radiation-emitting semiconductor chip [Fig 4]. Motivation to combine is the same as for claims 22 and 38. Motivatoin?

Regarding claims 28-31, Serban discloses the photonic gas sensor of claim 21, but fails to disclose, and Mueller teaches a filter configured to filter out electromagnetic radiation of the first wavelength range [32 in Fig 2]. The filtering layer is arranged between a radiation entry surface of the radiation-detector and is close to a radiation entry surface of the radiation-detecting [Fig 2].
One of ordinary skill would use Mueller’s teachings in Serban’s invention so as to filter the light is the desired wavelength range.

10. Claim 23, 32, 33 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Serban in view Carvajal et al. (Hand-held optical instrument for CO, in gas phase based on sensing film coating optoelectronic elements, Sensors and Actuators, 144 (2010) pages 232-238; submitted by Applicant with IDS of 5/13/20).


Caravajal teaches the active sensor element is formed as a sensitive casting in which at least the radiation-emitting semiconductor chip is embedded [Fig 1(2) and 1(3), Section 2.2 Configurations 2 and 3, Section 2.1].
One of ordinary skill would recognize that using Carvajal’s teachings in Serban’s invention would allow for an indicator applied to a light source offers the advantages of compactness and simple electronic signal processing.
What are those advantages?  Those advantages ARE the motivation.  over an externally positioned indicator. 

Regarding claims 32 and 33, Serban discloses the photonic gas sensor of claim 21, but fails to disclose a covering element configured to be absorbent or reflective at least for the electromagnetic radiation in the first wavelength range.
Carvajal teaches a covering element [Fig 1 (1,2,3) Section 2.2 and Fig 2]
One of ordinary skill would recognize that using Carvajal’s teachings in Serban’s invention would allow for a covering element to prevent external light from interfering with the gas sensor.

Regarding claims 39 and 40, Serban discloses the photonic gas sensor of claim 21, but fails to disclose wherein the active sensor element is formed as as a sensitive casting in which at least the radiation-emitting semiconductor chip is embedded.

One of ordinary skill would recognize that using Carvajal’s teachings in Serban’s invention would allow for an indicator applied to a light source offers advantages over an externally positioned indicator. 

11. Claims 25,34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Serban in view Cao et al. (US 2006/0285114).

Regarding claims 25, 34-37, Serban discloses the photonic gas sensor of claim 21, but fails to disclose a waveguide layer as in the claims.

Cao teaches using a waveguide layer in a gas detection photonic device [par 0205].
One of ordinary skill would recognize that using Cao’s teachings in Serban’s device allows for a way to allow electromagnetic radiation into the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884